Citation Nr: 9907190	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the cervical spine with disc herniation at C6-C7 and nerve 
root irritation at C7-8, currently evaluated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1950 
to April 1952.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the veteran's claim 
seeking entitlement to an increased rating for traumatic 
arthritis of the cervical vertebrae with disc disease and C7-
8 nerve root irritation from 20 percent disabling.  

By a rating decision dated September 1995, the RO granted the 
veteran an increased rating for his traumatic arthritis of 
the cervical spine with disc herniation at C6-7 to 40 percent 
disabling.  The veteran continued his appeal.  

In its March 1995 rating decision, the RO denied the veteran 
entitlement to an increased (compensable) rating for 
residuals of a laceration of the scrotal area.  In an April 
1995 statement, the veteran wrote that, "You correctly refer 
to my wound of the scrotum but your computer has wrong info - 
see M13, correct the data and advise me accordingly".  It is 
not clear whether the veteran was satisfied with the RO's 
March 1995 decision or whether he was expressing disagreement 
with such decision.  Accordingly, the RO should ask the 
veteran whether he was satisfied with the March 1995 decision 
denying entitlement to an increased (compensable) rating for 
residuals of a laceration of the scrotal area.  

In a November 1998 adjudicative determination, the RO denied 
the veteran entitlement to a Total Disability Rating based on 
Individual Unemployability (TDIU).  However, in December 
1998, the veteran indicated that he wished to withdraw the 
TDIU issue from appellate status.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

38 C.F.R. § 4.14 (1995) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

In a General Counsel opinion, it was determined that 
Diagnostic Code 5293 for intervertebral disc syndrome 
involved loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve might cause limitation of motion of the cervical spine.  
It was concluded that pursuant to Johnson v. Brown, 9 Vet. 
App. 7 (1996), 38 C.F.R. § § 4.40 and 4.45 must be considered 
when a disability is considered under Diagnostic Code 5293.  
See VAOPGCPREC 36-97 (December 12, 1997). 

The veteran is rated at 40 percent disabling under Diagnostic 
Code 5293 for intervertebral disc syndrome.  The guidance 
provided by the Court in DeLuca must therefore be followed in 
adjudicating the veteran's claim for an increased rating for 
traumatic arthritis of the cervical vertebrae with disc 
herniation at C6-7.  When the veteran was examined in 
September 1998, the examiner was asked to comment on whether 
the cervical spine exhibited weakened movement, excess 
fatigability or incoordination as well as whether the veteran 
exhibited greater limitation of motion due to pain on use, 
including flare-ups.  

The examiner commented that the veteran had restriction of 
neck movements, but that they were entirely attributable to 
age and osteoarthritis which had no relationship with 
anything to do with service or any injury received in 
service.  However, the veteran is service-connected for 
traumatic arthritis of the cervical vertebrae.  Thus, it is 
not clear whether the examiner is saying that the veteran has 
osteoarthritis of the neck which is unrelated to his service-
connected traumatic arthritis or whether the examiner was 
simply unaware that the veteran was service-connected for 
traumatic arthritis of the cervical vertebrae.  

The veteran has consistently described severe pain in his 
neck which radiates into his arms.  The examiner did not 
really comment on the pain other than to say that his current 
problems were entirely attributable to age and osteoarthritis 
which had no relationship with anything to do with service or 
any injury received in service.  Also, the examiner did not 
comment on whether pain could significantly limit functional 
ability during flare-ups or when the cervical spine was used 
repeatedly over a period of time.  As the veteran has 
described severe pain in his cervical spine, he should be 
afforded another medical examination which takes into account 
all of the factors which the Court discussed in DeLuca.  
Specifically, the examiner must express an opinion whether 
pain could significantly limit functional ability during 
flare-ups or when the neck is used repeatedly over a period 
of time.  

In light of the Court's guidelines provided in DeLuca and the 
dictates of VAOPGCPREC 36-97 (December 12, 1997), the Board 
is compelled to find that reexamination of the veteran is 
necessary in the present case to allow for proper assessment 
of the veteran's service-connected traumatic arthritis of the 
cervical spine with disc herniation at C6-C7 and nerve root 
irritation at C7-8 under 38 C.F.R. §§ 4.40, 4.45 (1998). 

This case requires further development and accordingly is 
remanded for the following actions.

1.  The RO should assure that copies of 
all current relevant medical reports are 
included in the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the service-
connected traumatic arthritis of the 
cervical spine with disc herniation at 
C6-7 and nerve root irritation at C7-8.  
Such tests as the examining physician 
deems necessary should be performed to 
include any neurological testing if 
warranted by the examination.  All 
positive findings should be reported.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

The examiner should provide answers to 
the following questions:

a.  What is the range of motion of 
the veteran's cervical spine, and 
what are the normal values for the 
range of motion of the cervical 
spine?

b.  Does the veteran have ankylosis 
of the cervical spine, and if so, is 
it favorable or unfavorable?

c.  Regarding the veteran's discs at 
C6-7 and C7-8, does he have 
persistent symptoms compatible with 
neuropathy with characteristic pain 
and demonstrable muscle spasm?

d.  Does the veteran have other 
neurological findings appropriate to 
the diseased discs at C6-7 and C7-8?

e.  Does the veteran have only 
little intermittent relief from his 
traumatic arthritis of the cervical 
spine with disc herniation at C6-7 
and nerve root irritation at C7-8?

f.  Can the veteran's disability be 
more accurately described as 
moderate, severe, or pronounced?

The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the cervical spine.  The 
examiner should be asked to answer the 
following questions:

g.  Does the veteran's cervical 
spine exhibit weakened movement, 
excess fatigability, incoordination, 
or pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?

h.  Does pain significantly limit 
functional ability during flare-ups 
or when the cervical spine is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

The examiner should also answer the 
following questions:  

i.  Does the veteran suffer from any 
disorders for which he is not 
service-connected which might 
contribute to his symptomatology of 
the cervical spine, including any 
decreased range of motion of the 
cervical spine?

j.  If the answer to question (i) is 
yes, please describe as precisely as 
possible the extent to which any non 
service-connected disorders 
contribute to the veteran's 
symptomatology of the cervical 
spine, including any limited range 
of motion of the cervical spine.  

If the examiner can not provide answers 
to any of the requested questions, he/she 
should so state.  

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  The RO should readjudicate the 
veteran's claim of entitlement to an 
increased rating for his service-
connected traumatic arthritis of the 
cervical spine with disc herniation at 
C6-7 and nerve root irritation at C7-8 
from 40 percent disabling with particular 
consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, as set forth in 
DeLuca, supra and VAOPGCPREC 36-97 
(December 12, 1997).  In the event that 
all claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and the 
representative should be afforded the 
applicable time to respond.

Upon completion of the requested development the claim should 
be returned to the Board for further appellate action, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

